                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

Dennis John Hahn,                        )
      Petitioner,                        )
                                         )       No. 2:16-cv-164
-v-                                      )
                                         )       HONORABLE PAUL L. MALONEY
Jeffrey Woods,                           )
        Respondent.                      )
                                         )


                                     JUDGMENT

      In accordance with the order entered on this date and pursuant to Fed. R. Civ. P. 58

and Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013), JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: June 21, 2019                          /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                             1
